             Case 1:19-cv-01410-ELH Document 13 Filed 06/11/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT OF MARYLAND

SAMUEL GREEN                                             *

                 Plaintiff,                              *

v.                                                       *       Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                                *

                 Defendant.                              *

*       *        *       *   *    *    *     *    *    *   *                       *      *
                           LOCAL RULE 103.3 DISCLOSURE OF
                      AFFILIATIONS AND FINANCIAL INTERESTS OF
                       DEFENDANT AMF BOWLING CENTERS, INC.

        Defendant, AMF Bowling Centers, Inc. (“AMF”), by counsel, and pursuant to Local Rule

103.3, hereby submits the following Local Rule 103.3 Disclosure of Affiliations and Financial

Interests:

        A.       Corporate Affiliation: Defendant AMF is a wholly-owned subsidiary of AMF

                 Bowling Centers Holdings Inc., a Delaware corporation. AMF’s ultimate parent

                 is Bowlero Corp., a privately owned Delaware corporation. AMF has four

                 subsidiaries that are not wholly owned:

                 a. Corner Restaurant East, Inc., a Maryland corporation.

                 b. Southdale Bowlers Restaurant, Inc., a Maryland corporation.

                 c. Prince George’s Concession, Inc., a Maryland corporation.

                 d. The Bowler’s Choice Restaurant, Inc., a Maryland corporation.

        B.       Financial Interest in the Outcome of the Litigation: No other entities have a

                 financial interest in the outcome of this litigation.

        These representations are made in order that judges of this Court may determine the need

for recusal pursuant to Local Rule 103.3.



915987v.1
            Case 1:19-cv-01410-ELH Document 13 Filed 06/11/19 Page 2 of 2




                                           Respectfully submitted,

                                           WILSON, ELSER, MOSKOWITZ
                                           EDELMAN & DICKER, LLP

                                    By:    __/s/ Colleen K. O’Brien____________________
                                           Brigitte Smith (Fed. Bar No. 28426)
                                           Brigitte.Smith@wilsonelser.com
                                           Colleen K. O’Brien (Fed. Bar No. 29839)
                                           colleen.obrien@wilsonelser.com
                                           500 E. Pratt Street, Suite 600
                                           Baltimore, MD 21202-3173
                                           Tel. 410-962-7387
                                           Fax. 410-962-8758
                                           Counsel to Defendant, AMF Bowling Centers, Inc.



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that on this 11th day of June, 2019, a copy of the Local Rule 103.3

Disclosure of Affiliations and Financial Interests of Defendant AMF Bowling Centers, Inc., was

e-filed and served via CM/ECF to the following counsel of record:


Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Fed. Bar No.:23894
2123 Maryland Avenue
Baltimore, Maryland 21218
410-234-2621
F: 410-234-2612
kp@kimparkerlaw.com
Counsel for Plaintiff




                                                   /s/ Colleen K. O’Brien___
                                                   Colleen K. O’Brien




                                              2
915987v.1
